Pope, Presiding Judge.
The decision of the Court of Appeals in this case was reversed by the Supreme Court in Jackson v. Shadix, 272 Ga. 631 (533 SE2d 706) (2000). Accordingly, our decision in Shadix v. Carroll County, 239 Ga. App. 191 (521 SE2d 99) (1999), is hereby vacated, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court is affirmed.

Judgment affirmed.


Johnson, C. J., Blackburn, P. J., Smith, P. J., Eldridge, Barnes and Ellington, JJ., concur.

On Motion for Reconsideration.
On rehearing, appellants move the court to reconsider, arguing that the opinion violates the law of the case rule. Specifically, appellants argue that this Court should vacate its prior opinion and adopt the Supreme Court’s opinion only with respect to Division 1 of our previous opinion in Shadix v. Carroll County, 239 Ga. App. 191 (521 SE2d 99) (1999). Appellants urge that portions of Division 2 in our previous opinion which were not specifically addressed in the Supreme Court’s opinion should stand. In so arguing, they contend that the case should be remanded to the superior court, as this Court originally decided, on Counts 4 and 6 of the complaint.
Appellants correctly note that the Supreme Court’s opinion in Jackson v. Shadix, 272 Ga. 631 (533 SE2d 706) (2000), did not specifically address Counts 4 and 6 of the complaint. And the Supreme Court’s opinion did not specifically mention Division 1 of this Court’s opinion. Nevertheless, in reaching its decision, the Supreme Court stated: “[t]hus, the Court of Appeals erred in reversing the judgment of the superior court, requiring that this Court, in turn, reverse the judgment of the Court of Appeals.” Id. at 634 (2). Given this language and the absence of any language limiting the decision to Division 1, we are constrained to affirm the judgment of the superior court in its entirety. Accordingly, appellants’ motion for reconsideration is denied.

Motion for reconsideration denied.